           Case 2:20-cv-01315-APG-BNW Document 4 Filed 07/17/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3 SANDOR ANIVAL CORDOVA                              Case No.: 2:20-cv-01315-APG-BNW
   CARBALLO, et al.,
 4                                                    ORDER
                       Petitioners,
 5
   v.
 6
   WILLIAM BARR, et al.,
 7
                       Respondents.
 8

 9          This action is a petition for a writ of habeas corpus, under 28 U.S.C. § 2241, by Sandor

10 Anival Cordova Carballo and 23 other individuals held in civil immigration detention at the

11 Nevada Southern Detention Center (NSDC) in Pahrump, Nevada. See Petition for Writ of

12 Habeas Corpus (ECF No. 1). At least 23 of the petitioners allege that they have either tested

13 positive for COVID-19 or are exhibiting symptoms of that virus. They allege the respondents

14 have not taken adequate measures to prevent the spread of COVID-19 at NSDC. They allege

15 they have received inadequate medical treatment. And they allege that their health and their

16 lives are at risk as a result. See id.

17          At this stage I make no judgment regarding the procedural viability and merits of the

18 petition. But I find that it warrants service on the respondents and an expedited response. I will

19 order the respondents to file an answer to the petition, showing cause why the petition should not

20 be granted. See 28 U.S.C. § 2243.

21          I THEREFORE ORDER the Clerk of the Court to serve copies of the habeas petition

22 (ECF No. 1) and this order upon the respondents as follows:

23
          Case 2:20-cv-01315-APG-BNW Document 4 Filed 07/17/20 Page 2 of 2



 1         (1) by having the United States Marshal, no later than the end of the day on July 20,

 2 2020, serve a copy of the petition and this order on the United States Attorney for the District of

 3 Nevada, or on an Assistant United States Attorney or clerical employee designated by the United

 4 States Attorney for service under Rule 4(i)(1)(A) of the Federal Rules of Civil Procedure; and

 5         (2) by sending a copy of the first amended petition and this order, by registered or

 6 certified mail, to: the Attorney General of the United States, Department of Justice, 950

 7 Pennsylvania Ave. NW, Washington, DC 20530; the Secretary of the United States Department

 8 of Homeland Security, 245 Murray Lane SW, Washington, DC 20528; and the Field Office

 9 Director, U.S. Immigration and Customs Enforcement, 2975 Decker Lake Drive, Suite 100, West

10 Valley City, UT 84119.

11         I FURTHER ORDER counsel for the respondents to file a notice of appearance by July

12 24, 2020.

13         I FURTHER ORDER the respondents to file an answer to the habeas petition by July 31,

14 2020. The petitioners will then have three days to file a reply.

15         Dated: July 17, 2020.

16
                                                         ________________________________
17                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23



                                                    2
